Title: James Lovell to Abigail Adams, 5 October 1781
From: Lovell, James
To: Adams, Abigail


     
      
       Octr. 5. 1781
      
     
     I doubt not Madam, you have Letters from Mr. Adams of later Date than what we have received but that Fact will not prevent your Expectations of Something from me in the Way of retailed Politicks: — He has sent as I imagine but few duplicates of what are actually on Board Gillon. He dated May 16 and Augst. 3d. from Amsterdam, July 11. 14. 15 from Paris. He thinks Britain altogether insincere as to honorable Peace. He sees in Holland the almost absolute Certainty of no Loan till our Independence is acknowledged by the States General — a distant Period.
     The other day Mr. Cumberland Dugan sent a Wagon from hence to Boston. He made me hope for a Chance of conveying at least a Part of your Goods, but found it impossible, finally, being obliged to load 400 lb. more than his first Contract. I had the large Chest hooped with Iron, and I hope soon to get an Opportunity of sending it.
     
      I wish you every Happiness being with much Esteem, Madam, Your humble Servant,
      JL
     
    